Citation Nr: 1621510	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for plantar fasciitis.

6.  Entitlement to service connection for a hip injury.

7.  Entitlement to service connection for an old fracture deformity at the distal sacrum and coccyx, and degenerative sclerosis at the pubic symphysis (claimed as tailbone/hip injury).

8.  Entitlement to a rating in excess of 10 percent for tinnitus.

9.  Entitlement to a compensable rating for hearing loss.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Stephen D. Gragg, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

In August 2014, the Board denied higher ratings for tinnitus and hearing loss, and entitlement to TDIU.  At that time, the Board also remanded the remaining claims for further development.

On August 24, 2015, the Veteran submitted a timely notice of disagreement (NOD) with the RO's August 13, 2015, rating decision that denied ratings in excess of 10 percent for tinnitus and zero percent for hearing loss; denied service connection for a hip injury and old fracture deformity at the distal sacrum and coccyx, and degenerative sclerosis at the pubic symphysis (claimed as tailbone/hip injury); and denied entitlement to a TDIU.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding these issues.  Because the August 2015 NOD placed the issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In March 2016, the Veteran's representative submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in December 2015.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for plantar fasciitis; a hip injury; and an old fracture deformity at the distal sacrum and coccyx, and degenerative sclerosis at the pubic symphysis (claimed as tailbone/hip injury); entitlement to increased ratings for tinnitus and hearing loss; and entitlement to a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Coronary artery disease and hypertension were not affirmatively shown to have had onset during service or within one year from the date of separation from service; coronary artery disease and hypertension are unrelated to an injury, disease, or event, in service.

2.  COPD and emphysema were not affirmatively shown to have had onset during service; COPD and emphysema are not related to an injury, disease, or event, in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2015).

4.  The criteria for service connection for emphysema have not been met.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard October 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  The Board notes that while records pertaining to the Veteran's foot disability have been identified and are outstanding, these records are not potentially relevant to the issues decided herein, which pertain the Veteran's heart and respiratory disabilities.

Pursuant to the Board's August 2014 remand, the Veteran was provided VA medical examinations in September 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as hypertension and coronary artery disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For these chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Coronary Artery Disease and Hypertension

As to the service connection claims for hypertension and coronary artery disease, the Veteran contends that both disabilities are due to stress during service.  He notes that he was discharged from service for stressful legal reasons and that his lipid profile was characterized as poor on separation from service.

Service treatment records contain nine separate blood pressure readings, each taken on different days, two of which show diastolic blood pressure above 90mm.  On separation from service the examiner noted that the Veteran had a poor lipid profile; however, the Veteran denied chest pain, shortness of breath, palpation or pouncing heart, heart trouble, and high or low blood pressure.  Service treatment records are otherwise negative for any complaints, diagnoses, or treatment of a heart disability.

Post-service treatment records show that the Veteran suffered myocardial infarction in February 2011, which was more than 17 years after service.  He was diagnosed with hypertension and coronary artery disease.  See Private treatment records (February 27, 2011; September 29, 2011).

In September 2014, a VA examiner diagnosed coronary artery disease, old myocardial infarction, congestive heart failure, and hypertension.  The examiner opined that these conditions are less likely than not incurred in or caused by service.  The rationale was that the Veteran has smoked since age 10, has a history of intervenous drug use, and there are no complaints consistent with symptoms of coronary artery disease until 2011, to include in service.

It is undisputed that the Veteran has current diagnoses of hypertension and coronary artery disease and that he had two instances of what could constitute high blood pressure and a poor lipid profile in service.  This case turns on whether the current, chronic heart disabilities manifested within one year after service or are otherwise related to service.

Initially, the Board finds that the Veteran is competent to report symptoms within the realm of his personal experience, such as chest pain and lightheadedness, and relay clinical diagnoses or diagnostic test results; however, he has not done so here.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

With respect to the Veteran's contentions regarding the etiology of his heart disabilities, the Board finds that these are not simple medical conditions the Veteran is competent to diagnose.  Because these diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve internal processes and diagnostic tests that cannot be identified by mere personal observation, which comes through sensory perception, an opinion as to their etiology is equally complex, especially given that they were diagnosed more than 17 years after separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  As noted, the Veteran has not indicated he has specialized medical training that would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current heart disabilities or offer an opinion as to their etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent evidence with respect to the onset and etiology of the current hypertension and coronary artery disease consists of the medical treatment records and the September 2014 VA examiner's opinion.

The Board finds that this evidence does not show that hypertension or coronary artery disease manifested prior to February 2011, let alone within one year after separation from service.  The treatment records associated with the initial manifestation and the persuasive opinion by the September 2014 VA examiner show that these two disabilities manifested many years after service.

The Board also finds that the Veteran's hypertension and coronary artery disease are not otherwise related to service.  In this regard, the September 2014 VA examiner's opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  Moreover, continuity of symptomatology is not shown to act as a nexus.
 
Under these circumstances, as the nexus element is not substantiated, the Board concludes that the preponderance of the evidence is against the claims of service connection for coronary artery disease and hypertension; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

COPD and Emphysema

As to the service connection claims for COPD and emphysema, the Veteran testified that he has experienced difficulty breathing, particularly with exercise, in and since service.  He also asserted that his current COPD and emphysema may be related to in-service smoking and exposure to paint fumes.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of respiratory disabilities or breathing problems.  On separation from service, the Veteran gave a history of childhood asthma now resolved and denied shortness of breath and chronic cough.

On VA examination in September 2014, the Veteran reported that he first began smoking at the age of 10 and has not been able to stop smoking.  The examiner opined that the Veteran's respiratory conditions are less likely than not incurred in or caused by service.  The rationale was that peer reviewed medical literature shows that long term smoking is the major risk factor for the development of COPD.  The examiner explained that the single best variable for predicting which adults will have airflow obstruction on spirometry is a history of more than 40 pack years of smoking.  The examiner noted that the evidence of record and the Veteran's subjective report indicate that he had smoked for 18 years prior to entering active duty, continued to smoke on active duty, continued to smoke after military discharge and continues to smoke today.  The examiner noted that COPD was first diagnosed in 2013.  The examiner acknowledged the evidence of childhood asthma as noted in the active duty records, but indicated that the Veteran had no symptoms of asthma at the time of entrance and that there was no mention of symptoms such as shortness of breath or cough in the remaining service treatment records, including the separation examination.  The examiner also noted that there is no evidence of symptomatology associated with paint fume exposure.

As the Veteran has current diagnoses of COPD and emphysema and he has reported breathing problems in and since service, this case turns on whether the "nexus" requirement is satisfied.

As discussed above, the Veteran is competent to report symptoms within the realm of his personal experience, such as shortness of breath.  See Layno, 6 Vet. App. at 469-71.  However, the Veteran's credibility in reporting symptoms is diminished by the fact that he expressly denied shortness of breath on separation from service.

With respect to the Veteran's contentions regarding the diagnosis and etiology of his current respiratory disabilities, the Board finds that these are not simple medical conditions the Veteran is competent to diagnose.  Because these diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve internal processes and diagnostic testing that cannot be identified by mere personal observation, which comes through sensory perception, an opinion as to their etiology is equally complex, especially given they were initially diagnosed more than 19 years after separation from service.  See Jandreau, 492 F.3d at 1377, n. 4.  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current COPD or emphysema or offer an opinion as to their etiology and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

The competent evidence with respect to the onset and etiology of the current COPD and emphysema consists of the medical treatment records and the September 2014 VA examiner's opinion.

The Board finds that the Veteran's COPD and emphysema are not related to service.  In this regard, the September 2014 VA examiner's opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

Additionally, the Board notes that where, as here, a claim was received after June 9, 1998, service connection is not warranted on the basis of tobacco use during service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  Accordingly, any contention that the Veteran' current COPD and emphysema are due to in-service tobacco use is without legal merit.

Under these circumstances, the Board concludes that the preponderance of the evidence is against the claims of service connection for COPD and emphysema; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for COPD is denied.

Service connection for emphysema is denied.
REMAND

As discussed in the introduction, the Veteran submitted an August 2015 NOD on a standard VA form with the RO's August 2015 rating decision that denied ratings in excess of 10 percent for tinnitus and zero percent for hearing loss; denied service connection for a hip injury and old fracture deformity at the distal sacrum and coccyx, and degenerative sclerosis at the pubic symphysis (claimed as tailbone/hip injury); and denied entitlement to a TDIU.  To date, no SOC has been furnished for these issues.  As the timely NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See 38 C.F.R. § 19.9(c); Manlincon, 12 Vet. App. at 240-41.

In August 2014, the Board remanded the issue of entitlement to service connection for plantar fasciitis to afford the Veteran a VA examination.  During a September 2014 VA examination, the Veteran reported that a private healthcare provider initially diagnosed plantar fasciitis and has continued to treat the disorder.  The records were not available for review by the examiner.  The Board finds that these records are potentially relevant to the onset and etiology of the Veteran's current foot disability.  Remand is needed to obtain these records as they have not been associated with the claims file.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all identified medical reports, not already of record.  For any private medical reports pertaining to the Veteran's foot disability, request from the Veteran any authorization needed to obtain such records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to ratings in excess of 10 percent for tinnitus and 0 percent for hearing loss; entitlement to service connection for a hip injury and an old fracture deformity at the distal sacrum and coccyx, and degenerative sclerosis at the pubic symphysis (claimed as tailbone/hip injury); and entitlement to a TDIU.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


